OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430 Austin, Texas (Address of principal executive offices) (Zip code) Tina Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:February 28 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)CM Advisors Family of Funds By (Signature and Title)* /s/ Arnold Van Den Berg Arnold Van Den Berg, Chairman and President Date July 11, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT CM ADVISORS FAMILY OF FUNDS PROXY VOTING RECORD 7/1/2010 - 6/30/2011 CM Advisors Fixed Income Fund: The CM Advisors Fixed Income Fund held no securities entitled to vote at a meeting of shareholders during the reporting period. CM Advisors Small Cap Value Fund: The CM Advisors Small Cap Value Fund held no securities entitled to vote at a meeting of shareholders during the reporting period. CM ADVISORS FUND Meeting Date Range: 01-Jul-2010 To 30-Jun-2011 Selected Groups ARCTIC CAT INC. Security: Meeting Type: Annual Ticker: ACAT Meeting Date: 05-Aug-2010 ISIN US0396701049 Vote Deadline Date: 04-Aug-2010 Agenda Management Last Vote Date: 03-Aug-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 CLAUDE J. JORDAN 0 0 0 2 SUSAN E. LESTER 0 0 0 3 GREGG A. OSTRANDER 0 0 0 4 CHRISTOPHER A. TWOMEY 0 0 0 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. For 0 0 0 3 THE NAMED PROXIES ARE AUTHORIZED TO VOTE IN THEIR DISCRETION UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. For 0 0 0 CPI CORP. Security: Meeting Type: Annual Ticker: CPY Meeting Date: 11-Aug-2010 ISIN US1259021061 Vote Deadline Date: 10-Aug-2010 Agenda Management Last Vote Date: 03-Aug-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES ABEL For 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL GLAZER For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL KOENEKE For 0 0 0 4 ELECTION OF DIRECTOR: DAVID MEYER For 0 0 0 5 ELECTION OF DIRECTOR: TURNER WHITE For 0 0 0 6 ELECTION OF DIRECTOR: ERIC SALUS For 0 0 0 7 APPROVAL OF A PROPOSAL TO AMEND THE CPI CORP. OMNIBUS INCENTIVE PLAN (THE "PLAN") TO AUTHORIZE THE ISSUANCE OF AN ADDITIONAL 300, For 0 0 0 8 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 5, 2011. For 0 0 0 DELL INC. Security: 24702R101 Meeting Type: Annual Ticker: DELL Meeting Date: 12-Aug-2010 ISIN US24702R1014 Vote Deadline Date: 11-Aug-2010 Agenda Management Last Vote Date: 08-Jul-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES W. BREYER 0 0 0 2 DONALD J. CARTY 0 0 0 3 MICHAEL S. DELL 0 0 0 4 WILLIAM H. GRAY, III 0 0 0 5 JUDY C. LEWENT 0 0 0 6 THOMAS W. LUCE, III 0 0 0 7 KLAUS S. LUFT 0 0 0 8 ALEX J. MANDL 0 0 0 9 SHANTANU NARAYEN 0 0 0 10 SAM NUNN 0 0 0 11 H. ROSS PEROT, JR. 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITOR For 0 0 0 3 AMENDMENT OF CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE PROVISIONS For 0 0 0 4 REIMBURSEMENT OF PROXY EXPENSES Against 0 0 0 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION Against 0 0 0 FEDEX CORPORATION Security: 31428X106 Meeting Type: Annual Ticker: FDX Meeting Date: 27-Sep-2010 ISIN US31428X1063 Vote Deadline Date: 24-Sep-2010 Agenda Management Last Vote Date: 20-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES L. BARKSDALE For 0 0 0 2 ELECTION OF DIRECTOR: JOHN A. EDWARDSON For 0 0 0 3 ELECTION OF DIRECTOR: J.R. HYDE, III For 0 0 0 4 ELECTION OF DIRECTOR: SHIRLEY A. JACKSON For 0 0 0 5 ELECTION OF DIRECTOR: STEVEN R. LORANGER For 0 0 0 6 ELECTION OF DIRECTOR: GARY W. LOVEMAN For 0 0 0 7 ELECTION OF DIRECTOR: SUSAN C. SCHWAB For 0 0 0 8 ELECTION OF DIRECTOR: FREDERICK W. SMITH For 0 0 0 9 ELECTION OF DIRECTOR: JOSHUA I. SMITH For 0 0 0 10 ELECTION OF DIRECTOR: DAVID P. STEINER For 0 0 0 11 ELECTION OF DIRECTOR: PAUL S. WALSH For 0 0 0 12 ADOPTION OF 2 For 0 0 0 13 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 14 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Against 0 0 0 15 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Against 0 0 0 16 STOCKHOLDER PROPOSAL REGARDING CEO SUCCESSION PLANNING. Against 0 0 0 THE PROCTER & GAMBLE COMPANY Security: Meeting Type: Annual Ticker: PG Meeting Date: 12-Oct-2010 ISIN US7427181091 Vote Deadline Date: 11-Oct-2010 Agenda Management Last Vote Date: 30-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANGELA F. BRALY For 0 0 0 2 ELECTION OF DIRECTOR: KENNETH I. CHENAULT For 0 0 0 3 ELECTION OF DIRECTOR: SCOTT D. COOK For 0 0 0 4 ELECTION OF DIRECTOR: RAJAT K. GUPTA For 0 0 0 5 ELECTION OF DIRECTOR: ROBERT A. MCDONALD For 0 0 0 6 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. For 0 0 0 7 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS For 0 0 0 8 ELECTION OF DIRECTOR: MARY A. WILDEROTTER For 0 0 0 9 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ For 0 0 0 10 ELECTION OF DIRECTOR: ERNESTO ZEDILLO For 0 0 0 11 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 12 SHAREHOLDER PROPOSAL - CUMULATIVE VOTING Against 0 0 0 PAYCHEX, INC. Security: Meeting Type: Annual Ticker: PAYX Meeting Date: 13-Oct-2010 ISIN US7043261079 Vote Deadline Date: 12-Oct-2010 Agenda Management Last Vote Date: 11-Oct-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: B. THOMAS GOLISANO For 0 0 0 2 ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN For 0 0 0 3 ELECTION OF DIRECTOR: GRANT M. INMAN For 0 0 0 4 ELECTION OF DIRECTOR: PAMELA A. JOSEPH For 0 0 0 5 ELECTION OF DIRECTOR: JOSEPH M. TUCCI For 0 0 0 6 ELECTION OF DIRECTOR: JOSEPH M. VELLI For 0 0 0 7 TO AMEND THE PAYCHEX, INC. 2, INCLUDING AN INCREASE IN THE SHARES AVAILABLE UNDER THE PLAN. For 0 0 0 8 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 CINTAS CORPORATION Security: Meeting Type: Annual Ticker: CTAS Meeting Date: 26-Oct-2010 ISIN US1729081059 Vote Deadline Date: 25-Oct-2010 Agenda Management Last Vote Date: 18-Oct-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GERALD S. ADOLPH For 0 0 0 2 ELECTION OF DIRECTOR: RICHARD T. FARMER For 0 0 0 3 ELECTION OF DIRECTOR: SCOTT D. FARMER For 0 0 0 4 ELECTION OF DIRECTOR: JAMES J. JOHNSON For 0 0 0 5 ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP For 0 0 0 6 ELECTION OF DIRECTOR: DAVID C. PHILLIPS For 0 0 0 7 ELECTION OF DIRECTOR: JOSEPH SCAMINACE For 0 0 0 8 ELECTION OF DIRECTOR: RONALD W. TYSOE For 0 0 0 9 TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. For 0 0 0 AUTOMATIC DATA PROCESSING, INC. Security: Meeting Type: Annual Ticker: ADP Meeting Date: 09-Nov-2010 ISIN US0530151036 Vote Deadline Date: 08-Nov-2010 Agenda Management Last Vote Date: 05-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GREGORY D. BRENNEMAN 0 0 0 2 LESLIE A. BRUN 0 0 0 3 GARY C. BUTLER 0 0 0 4 LEON G. COOPERMAN 0 0 0 5 ERIC C. FAST 0 0 0 6 LINDA R. GOODEN 0 0 0 7 R. GLENN HUBBARD 0 0 0 8 JOHN P. JONES 0 0 0 9 SHARON T. ROWLANDS 0 0 0 10 ENRIQUE T. SALEM 0 0 0 11 GREGORY L. SUMME 0 0 0 2 AMENDMENT OF THE AUTOMATIC DATA PROCESSING, INC. EMPLOYEES' SAVINGS STOCK PURCHASE PLAN For 0 0 0 3 APPOINTMENT OF DELOITTE & TOUCHE LLP For 0 0 0 MICROSOFT CORPORATION Security: Meeting Type: Annual Ticker: MSFT Meeting Date: 16-Nov-2010 ISIN US5949181045 Vote Deadline Date: 15-Nov-2010 Agenda Management Last Vote Date: 04-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER For 0 0 0 2 ELECTION OF DIRECTOR: DINA DUBLON For 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III For 0 0 0 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN For 0 0 0 5 ELECTION OF DIRECTOR: REED HASTINGS For 0 0 0 6 ELECTION OF DIRECTOR: MARIA M. KLAWE For 0 0 0 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT For 0 0 0 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI For 0 0 0 9 ELECTION OF DIRECTOR: HELMUT PANKE For 0 0 0 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR For 0 0 0 11 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Against 0 0 0 LECG CORPORATION Security: Meeting Type: Annual Ticker: XPRT Meeting Date: 02-Dec-2010 ISIN US5232341025 Vote Deadline Date: 01-Dec-2010 Agenda Management Last Vote Date: 23-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ALISON DAVIS 0 0 0 2 RUTH M. RICHARDSON 0 0 0 3 MICHAEL E. DUNN 0 0 0 4 CHRISTOPHER S. GAFFNEY 0 0 0 5 STEVE M. SAMEK 0 0 0 2 TO RATIFY THE APPOINTMENT OF J.H. COHN LLP AS LECG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. For 0 0 0 WALGREEN CO. Security: Meeting Type: Annual Ticker: WAG Meeting Date: 12-Jan-2011 ISIN US9314221097 Vote Deadline Date: 11-Jan-2011 Agenda Management Last Vote Date: 10-Jan-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DAVID J. BRAILER For 0 0 0 2 ELECTION OF DIRECTOR: STEVEN A. DAVIS For 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM C. FOOTE For 0 0 0 4 ELECTION OF DIRECTOR: MARK P. FRISSORA For 0 0 0 5 ELECTION OF DIRECTOR: GINGER L. GRAHAM For 0 0 0 6 ELECTION OF DIRECTOR: ALAN G. MCNALLY For 0 0 0 7 ELECTION OF DIRECTOR: NANCY M. SCHLICHTING For 0 0 0 8 ELECTION OF DIRECTOR: DAVID Y. SCHWARTZ For 0 0 0 9 ELECTION OF DIRECTOR: ALEJANDRO SILVA For 0 0 0 10 ELECTION OF DIRECTOR: JAMES A. SKINNER For 0 0 0 11 ELECTION OF DIRECTOR: GREGORY D. WASSON For 0 0 0 12 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 13 AMEND THE WALGREEN CO. ARTICLES OF INCORPORATION TO REVISE THE PURPOSE CLAUSE. For 0 0 0 14 AMEND THE WALGREEN CO. ARTICLES OF INCORPORATION TO ELIMINATE CERTAIN SUPERMAJORITY VOTE REQUIREMENTS. For 0 0 0 15 AMEND THE WALGREEN CO. ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE" CHARTER PROVISION APPLICABLE TO CERTAIN BUSINESS COMBINATIONS. For 0 0 0 16 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE THE VOTE REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL SHAREHOLDER MEETINGS. Against 0 0 0 17 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Against 0 0 0 HUTCHINSON TECHNOLOGY INCORPORATED Security: Meeting Type: Annual Ticker: HTCH Meeting Date: 20-Jan-2011 ISIN US4484071067 Vote Deadline Date: 19-Jan-2011 Agenda Management Last Vote Date: 19-Jan-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARK A. AUGUSTI 0 0 0 2 WAYNE M. FORTUN 0 0 0 3 MARTHA GOLDBERG ARONSON 0 0 0 4 JEFFREY W. GREEN 0 0 0 5 GARY D. HENLEY 0 0 0 6 RUSSELL HUFFER 0 0 0 7 WILLIAM T. MONAHAN 0 0 0 8 THOMAS R. VERHAGE 0 0 0 2 ADOPTION OF THE 2 For 0 0 0 3 AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN For 0 0 0 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 For 0 0 0 JACOBS ENGINEERING GROUP INC. Security: Meeting Type: Annual Ticker: JEC Meeting Date: 27-Jan-2011 ISIN US4698141078 Vote Deadline Date: 26-Jan-2011 Agenda Management Last Vote Date: 19-Jan-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN F. COYNE For 0 0 0 2 ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON For 0 0 0 3 ELECTION OF DIRECTOR: CRAIG L. MARTIN For 0 0 0 4 ELECTION OF DIRECTOR: JOHN P. JUMPER For 0 0 0 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 6 TO APPROVE THE AMENDMENT TO AND RESTATEMENT OF THE GLOBAL EMPLOYEE STOCK PURCHASE PLAN. For 0 0 0 7 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 8 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. 3 Years 0 0 0 EMERSON ELECTRIC CO. Security: Meeting Type: Annual Ticker: EMR Meeting Date: 01-Feb-2011 ISIN US2910111044 Vote Deadline Date: 31-Jan-2011 Agenda Management Last Vote Date: 19-Jan-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 D.N. FARR* 0 0 0 2 H. GREEN* 0 0 0 3 C.A. PETERS* 0 0 0 4 J.W. PRUEHER* 0 0 0 5 R.L. RIDGWAY** 0 0 0 2 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. 2 For 0 0 0 3 APPROVAL OF THE EMERSON ELECTRIC CO. 2 For 0 0 0 4 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 5 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 6 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 7 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Against 0 0 0 APPLIED MATERIALS, INC. Security: Meeting Type: Annual Ticker: AMAT Meeting Date: 08-Mar-2011 ISIN US0382221051 Vote Deadline Date: 07-Mar-2011 Agenda Management Last Vote Date: 07-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 AART J. DE GEUS 0 0 0 2 STEPHEN R. FORREST 0 0 0 3 THOMAS J. IANNOTTI 0 0 0 4 SUSAN M. JAMES 0 0 0 5 ALEXANDER A. KARSNER 0 0 0 6 GERHARD H. PARKER 0 0 0 7 DENNIS D. POWELL 0 0 0 8 WILLEM P. ROELANDTS 0 0 0 9 JAMES E. ROGERS 0 0 0 10 MICHAEL R. SPLINTER 0 0 0 11 ROBERT H. SWAN 0 0 0 2 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 AN ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. For 0 0 0 TOLL BROTHERS, INC. Security: Meeting Type: Annual Ticker: TOL Meeting Date: 16-Mar-2011 ISIN US8894781033 Vote Deadline Date: 15-Mar-2011 Agenda Management Last Vote Date: 15-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT I. TOLL 0 0 0 2 BRUCE E. TOLL 0 0 0 3 CHRISTINE N. GARVEY 0 0 0 2 THE RATIFICATION OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For 0 0 0 3 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. For 0 0 0 4 THE APPROVAL OF, IN AN ADVISORY AND NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 5 THE RECOMMENDATION, IN AN ADVISORY AND NON-BINDING VOTE, WHETHER A NON-BINDING STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. 3 Years 0 0 0 THE WALT DISNEY COMPANY Security: Meeting Type: Annual Ticker: DIS Meeting Date: 23-Mar-2011 ISIN US2546871060 Vote Deadline Date: 22-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SUSAN E. ARNOLD For 0 0 0 2 ELECTION OF DIRECTOR: JOHN E. BRYSON For 0 0 0 3 ELECTION OF DIRECTOR: JOHN S. CHEN For 0 0 0 4 ELECTION OF DIRECTOR: JUDITH L. ESTRIN For 0 0 0 5 ELECTION OF DIRECTOR: ROBERT A. IGER For 0 0 0 6 ELECTION OF DIRECTOR: STEVEN P. JOBS For 0 0 0 7 ELECTION OF DIRECTOR: FRED H. LANGHAMMER For 0 0 0 8 ELECTION OF DIRECTOR: AYLWIN B. LEWIS For 0 0 0 9 ELECTION OF DIRECTOR: MONICA C. LOZANO For 0 0 0 10 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT For 0 0 0 11 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. For 0 0 0 12 ELECTION OF DIRECTOR: SHERYL K. SANDBERG For 0 0 0 13 ELECTION OF DIRECTOR: ORIN C. SMITH For 0 0 0 14 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2011. For 0 0 0 15 TO APPROVE THE 2 For 0 0 0 16 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 17 TO APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 18 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE TESTS FOR RESTRICTED STOCK UNITS. Against 0 0 0 TEXAS INSTRUMENTS INCORPORATED Security: Meeting Type: Annual Ticker: TXN Meeting Date: 21-Apr-2011 ISIN US8825081040 Vote Deadline Date: 20-Apr-2011 Agenda Management Last Vote Date: 15-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: R.W. BABB, JR. For 0 0 0 2 ELECTION OF DIRECTOR: D.A. CARP For 0 0 0 3 ELECTION OF DIRECTOR: C.S. COX For 0 0 0 4 ELECTION OF DIRECTOR: S.P. MACMILLAN For 0 0 0 5 ELECTION OF DIRECTOR: P.H. PATSLEY For 0 0 0 6 ELECTION OF DIRECTOR: R.E. SANCHEZ For 0 0 0 7 ELECTION OF DIRECTOR: W.R. SANDERS For 0 0 0 8 ELECTION OF DIRECTOR: R.J. SIMMONS For 0 0 0 9 ELECTION OF DIRECTOR: R.K. TEMPLETON For 0 0 0 10 ELECTION OF DIRECTOR: C.T. WHITMAN For 0 0 0 11 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 12 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 13 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. For 0 0 0 HARSCO CORPORATION Security: Meeting Type: Annual Ticker: HSC Meeting Date: 26-Apr-2011 ISIN US4158641070 Vote Deadline Date: 25-Apr-2011 Agenda Management Last Vote Date: 20-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 K.G. EDDY 0 0 0 2 D.C. EVERITT 0 0 0 3 S.D. FAZZOLARI 0 0 0 4 S.E. GRAHAM 0 0 0 5 T.D. GROWCOCK 0 0 0 6 H.W. KNUEPPEL 0 0 0 7 J.M. LOREE 0 0 0 8 A.J. SORDONI III 0 0 0 9 R.C. WILBURN 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS. For 0 0 0 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE NAMED EXECUTIVE OFFICER COMPENSATION ADVISORY VOTES. 1 Year 0 0 0 FRONTIER OIL CORPORATION Security: 35914P105 Meeting Type: Annual Ticker: FTO Meeting Date: 27-Apr-2011 ISIN US35914P1057 Vote Deadline Date: 26-Apr-2011 Agenda Management Last Vote Date: 21-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DOUGLAS Y. BECH 0 0 0 2 MICHAEL C. JENNINGS 0 0 0 3 ROBERT J. KOSTELNIK 0 0 0 4 JAMES H. LEE 0 0 0 5 PAUL B. LOYD, JR. 0 0 0 6 FRANKLIN MYERS 0 0 0 7 MICHAEL E. ROSE 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO VOTE, ON AN ADVISORY BASIS, ON THE COMPENSATION OF THE COMPANY'S NEOS FOR FISCAL YEAR 2010. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 GENERAL ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: GE Meeting Date: 27-Apr-2011 ISIN US3696041033 Vote Deadline Date: 26-Apr-2011 Agenda Management Last Vote Date: 18-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE For 0 0 0 2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 0 0 0 3 ELECTION OF DIRECTOR: ANN M. FUDGE For 0 0 0 4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD For 0 0 0 5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT For 0 0 0 6 ELECTION OF DIRECTOR: ANDREA JUNG For 0 0 0 7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY For 0 0 0 8 ELECTION OF DIRECTOR: ROBERT W. LANE For 0 0 0 9 ELECTION OF DIRECTOR: RALPH S. LARSEN For 0 0 0 10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For 0 0 0 11 ELECTION OF DIRECTOR: JAMES J. MULVA For 0 0 0 12 ELECTION OF DIRECTOR: SAM NUNN For 0 0 0 13 ELECTION OF DIRECTOR: ROGER S. PENSKE For 0 0 0 14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA For 0 0 0 15 ELECTION OF DIRECTOR: JAMES S. TISCH For 0 0 0 16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III For 0 0 0 17 RATIFICATION OF KPMG For 0 0 0 18 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 19 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 20 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Against 0 0 0 21 SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS Against 0 0 0 22 SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES Against 0 0 0 23 SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE Against 0 0 0 24 SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL RESEARCH Against 0 0 0 M.D.C. HOLDINGS, INC. Security: Meeting Type: Annual Ticker: MDC Meeting Date: 27-Apr-2011 ISIN US5526761086 Vote Deadline Date: 26-Apr-2011 Agenda Management Last Vote Date: 26-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM B. KEMPER 0 0 0 2 DAVID D. MANDARICH 0 0 0 3 DAVID SIEGEL 0 0 0 2 TO APPROVE THE M.D.C. HOLDINGS, INC. 2 For 0 0 0 3 TO APPROVE THE M.D.C. HOLDINGS, INC. 2-EMPLOYEE DIRECTORS. For 0 0 0 4 TO APPROVE AN ADVISORY PROPOSAL REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (THE "SAY ON PAY" PROPOSAL). For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 5 AN ADVISORY VOTE TO ESTABLISH THE FREQUENCY OF SUBMISSION TO SHAREOWNERS OF "SAY ON PAY" PROPOSALS. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 6 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For 0 0 0 THE COCA-COLA COMPANY Security: Meeting Type: Annual Ticker: KO Meeting Date: 27-Apr-2011 ISIN US1912161007 Vote Deadline Date: 26-Apr-2011 Agenda Management Last Vote Date: 26-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HERBERT A. ALLEN For 0 0 0 2 ELECTION OF DIRECTOR: RONALD W. ALLEN For 0 0 0 3 ELECTION OF DIRECTOR: HOWARD G. BUFFETT For 0 0 0 4 ELECTION OF DIRECTOR: BARRY DILLER For 0 0 0 5 ELECTION OF DIRECTOR: EVAN G. GREENBERG For 0 0 0 6 ELECTION OF DIRECTOR: ALEXIS M. HERMAN For 0 0 0 7 ELECTION OF DIRECTOR: MUHTAR KENT For 0 0 0 8 ELECTION OF DIRECTOR: DONALD R. KEOUGH For 0 0 0 9 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO For 0 0 0 10 ELECTION OF DIRECTOR: DONALD F. MCHENRY For 0 0 0 11 ELECTION OF DIRECTOR: SAM NUNN For 0 0 0 12 ELECTION OF DIRECTOR: JAMES D. ROBINSON III For 0 0 0 13 ELECTION OF DIRECTOR: PETER V. UEBERROTH For 0 0 0 14 ELECTION OF DIRECTOR: JACOB WALLENBERG For 0 0 0 15 ELECTION OF DIRECTOR: JAMES B. WILLIAMS For 0 0 0 16 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS For 0 0 0 17 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY TO PRESERVE THE TAX DEDUCTIBILITY OF THE AWARDS For 0 0 0 18 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE COCA-COLA COMPANY 1 For 0 0 0 19 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY ON PAY VOTE) For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 20 ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE SAY ON PAY VOTE 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 21 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Against 0 0 0 MEMC ELECTRONIC MATERIALS, INC. Security: Meeting Type: Annual Ticker: WFR Meeting Date: 28-Apr-2011 ISIN US5527151048 Vote Deadline Date: 27-Apr-2011 Agenda Management Last Vote Date: 25-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PETER BLACKMORE For 0 0 0 2 ELECTION OF DIRECTOR: AHMAD R. CHATILA For 0 0 0 3 ELECTION OF DIRECTOR: MARSHALL TURNER For 0 0 0 4 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 5 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 6 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 7 APPROVAL OF SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY. Against 0 0 0 VALERO ENERGY CORPORATION Security: 91913Y100 Meeting Type: Annual Ticker: VLO Meeting Date: 28-Apr-2011 ISIN US91913Y1001 Vote Deadline Date: 27-Apr-2011 Agenda Management Last Vote Date: 25-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RONALD K. CALGAARD For 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN M. WATERS For 0 0 0 3 ELECTION OF DIRECTOR: RANDALL J. WEISENBURGER For 0 0 0 4 ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. For 0 0 0 5 APPROVE AMENDMENT OF OUR CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFIED BOARD. For 0 0 0 6 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. For 0 0 0 7 APPROVE THE 2 For 0 0 0 8 APPROVE, BY NONBINDING VOTE, THE 2 For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 9 TO RECOMMEND, BY NONBINDING VOTE, THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 10 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "DISCLOSURE OF POLITICAL CONTRIBUTIONS." Against 0 0 0 11 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "REVIEW OF POLITICAL CONTRIBUTIONS." Against 0 0 0 12 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "REPORT ON STEPS TAKEN TO REDUCE RISK OF ACCIDENTS." Against 0 0 0 AT&T INC. Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 29-Apr-2011 ISIN US00206R1023 Vote Deadline Date: 28-Apr-2011 Agenda Management Last Vote Date: 26-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON For 0 0 0 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO For 0 0 0 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON For 0 0 0 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD For 0 0 0 5 ELECTION OF DIRECTOR: JAIME CHICO PARDO For 0 0 0 6 ELECTION OF DIRECTOR: JAMES P. KELLY For 0 0 0 7 ELECTION OF DIRECTOR: JON C. MADONNA For 0 0 0 8 ELECTION OF DIRECTOR: LYNN M. MARTIN For 0 0 0 9 ELECTION OF DIRECTOR: JOHN B. MCCOY For 0 0 0 10 ELECTION OF DIRECTOR: JOYCE M. ROCHE For 0 0 0 11 ELECTION OF DIRECTOR: MATTHEW K. ROSE For 0 0 0 12 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON For 0 0 0 13 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. For 0 0 0 14 APPROVE 2 For 0 0 0 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 16 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 17 POLITICAL CONTRIBUTIONS. Against 0 0 0 18 SPECIAL STOCKHOLDER MEETINGS. Against 0 0 0 19 WRITTEN CONSENT. Against 0 0 0 LYDALL, INC. Security: Meeting Type: Annual Ticker: LDL Meeting Date: 29-Apr-2011 ISIN US5508191062 Vote Deadline Date: 28-Apr-2011 Agenda Management Last Vote Date: 21-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DALE G. BARNHART 0 0 0 2 KATHLEEN BURDETT 0 0 0 3 W. LESLIE DUFFY, ESQ. 0 0 0 4 MATTHEW T. FARRELL 0 0 0 5 MARC T. GILES 0 0 0 6 WILLIAM D. GURLEY 0 0 0 7 SUZANNE HAMMETT 0 0 0 8 S. CARL SODERSTROM, JR. 0 0 0 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 RATIFYING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2011. For 0 0 0 AMERICAN EXPRESS COMPANY Security: Meeting Type: Annual Ticker: AXP Meeting Date: 02-May-2011 ISIN US0258161092 Vote Deadline Date: 29-Apr-2011 Agenda Management Last Vote Date: 28-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 D.F. AKERSON 0 0 0 2 C. BARSHEFSKY 0 0 0 3 U.M. BURNS 0 0 0 4 K.I. CHENAULT 0 0 0 5 P. CHERNIN 0 0 0 6 T.J. LEONSIS 0 0 0 7 J. LESCHLY 0 0 0 8 R.C. LEVIN 0 0 0 9 R.A. MCGINN 0 0 0 10 E.D. MILLER 0 0 0 11 S.S REINEMUND 0 0 0 12 R.D. WALTER 0 0 0 13 R.A. WILLIAMS 0 0 0 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. For 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 5 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Against 0 0 0 6 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Against 0 0 0 EXELON CORPORATION Security: 30161N101 Meeting Type: Annual Ticker: EXC Meeting Date: 03-May-2011 ISIN US30161N1019 Vote Deadline Date: 02-May-2011 Agenda Management Last Vote Date: 26-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For 0 0 0 2 ELECTION OF DIRECTOR: M. WALTER D'ALESSIO For 0 0 0 3 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS For 0 0 0 4 ELECTION OF DIRECTOR: NELSON A. DIAZ For 0 0 0 5 ELECTION OF DIRECTOR: SUE L. GIN For 0 0 0 6 ELECTION OF DIRECTOR: ROSEMARIE B. GRECO For 0 0 0 7 ELECTION OF DIRECTOR: PAUL L. JOSKOW For 0 0 0 8 ELECTION OF DIRECTOR: RICHARD W. MIES For 0 0 0 9 ELECTION OF DIRECTOR: JOHN M. PALMS For 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON For 0 0 0 11 ELECTION OF DIRECTOR: THOMAS J. RIDGE For 0 0 0 12 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For 0 0 0 13 ELECTION OF DIRECTOR: JOHN W. ROWE For 0 0 0 14 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR For 0 0 0 15 ELECTION OF DIRECTOR: DON THOMPSON For 0 0 0 16 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2011 For 0 0 0 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 18 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION 1 Year 0 0 0 WELLS FARGO & COMPANY Security: Meeting Type: Annual Ticker: WFC Meeting Date: 03-May-2011 ISIN US9497461015 Vote Deadline Date: 02-May-2011 Agenda Management Last Vote Date: 27-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN D. BAKER II For 0 0 0 2 ELECTION OF DIRECTOR: JOHN S. CHEN For 0 0 0 3 ELECTION OF DIRECTOR: LLOYD H. DEAN For 0 0 0 4 ELECTION OF DIRECTOR: SUSAN E. ENGEL For 0 0 0 5 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. For 0 0 0 6 ELECTION OF DIRECTOR: DONALD M. JAMES For 0 0 0 7 ELECTION OF DIRECTOR: MACKEY J. MCDONALD For 0 0 0 8 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN For 0 0 0 9 ELECTION OF DIRECTOR: NICHOLAS G. MOORE For 0 0 0 10 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY For 0 0 0 11 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD For 0 0 0 12 ELECTION OF DIRECTOR: STEPHEN W. SANGER For 0 0 0 13 ELECTION OF DIRECTOR: JOHN G. STUMPF For 0 0 0 14 ELECTION OF DIRECTOR: SUSAN G. SWENSON For 0 0 0 15 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 16 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 17 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. For 0 0 0 18 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. Against 0 0 0 19 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Against 0 0 0 20 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Against 0 0 0 21 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION. Against 0 0 0 22 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Against 0 0 0 UNITED PARCEL SERVICE, INC. Security: Meeting Type: Annual Ticker: UPS Meeting Date: 05-May-2011 ISIN US9113121068 Vote Deadline Date: 04-May-2011 Agenda Management Last Vote Date: 27-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL J. BURNS For 0 0 0 3 ELECTION OF DIRECTOR: D. SCOTT DAVIS For 0 0 0 4 ELECTION OF DIRECTOR: STUART E. EIZENSTAT For 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL L. ESKEW For 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM R. JOHNSON For 0 0 0 7 ELECTION OF DIRECTOR: ANN M. LIVERMORE For 0 0 0 8 ELECTION OF DIRECTOR: RUDY H.P. MARKHAM For 0 0 0 9 ELECTION OF DIRECTOR: CLARK T. RANDT, JR. For 0 0 0 10 ELECTION OF DIRECTOR: JOHN W. THOMPSON For 0 0 0 11 ELECTION OF DIRECTOR: CAROL B. TOME For 0 0 0 12 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 13 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 14 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR YEAR ENDING 2011. For 0 0 0 15 IN THEIR DISCRETION UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. For 0 0 0 VERIZON COMMUNICATIONS INC. Security: 92343V104 Meeting Type: Annual Ticker: VZ Meeting Date: 05-May-2011 ISIN US92343V1044 Vote Deadline Date: 04-May-2011 Agenda Management Last Vote Date: 26-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD L. CARRION For 0 0 0 2 ELECTION OF DIRECTOR: M. FRANCES KEETH For 0 0 0 3 ELECTION OF DIRECTOR: ROBERT W. LANE For 0 0 0 4 ELECTION OF DIRECTOR: LOWELL C. MCADAM For 0 0 0 5 ELECTION OF DIRECTOR: SANDRA O. MOOSE For 0 0 0 6 ELECTION OF DIRECTOR: JOSEPH NEUBAUER For 0 0 0 7 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN For 0 0 0 8 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. For 0 0 0 9 ELECTION OF DIRECTOR: HUGH B. PRICE For 0 0 0 10 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG For 0 0 0 11 ELECTION OF DIRECTOR: RODNEY E. SLATER For 0 0 0 12 ELECTION OF DIRECTOR: JOHN W. SNOW For 0 0 0 13 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 14 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 15 ADVISORY VOTE RELATED TO FUTURE VOTES ON EXECUTIVE COMPENSATION 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 16 DISCLOSE PRIOR GOVERNMENT SERVICE Against 0 0 0 17 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Against 0 0 0 18 CUMULATIVE VOTING Against 0 0 0 19 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Against 0 0 0 COLGATE-PALMOLIVE COMPANY Security: Meeting Type: Annual Ticker: CL Meeting Date: 06-May-2011 ISIN US1941621039 Vote Deadline Date: 05-May-2011 Agenda Opposition Last Vote Date: 27-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN T. CAHILL For 0 0 0 2 ELECTION OF DIRECTOR: IAN COOK For 0 0 0 3 ELECTION OF DIRECTOR: HELENE D. GAYLE For 0 0 0 4 ELECTION OF DIRECTOR: ELLEN M. HANCOCK For 0 0 0 5 ELECTION OF DIRECTOR: JOSEPH JIMENEZ For 0 0 0 6 ELECTION OF DIRECTOR: RICHARD J. KOGAN For 0 0 0 7 ELECTION OF DIRECTOR: DELANO E. LEWIS For 0 0 0 8 ELECTION OF DIRECTOR: J. PEDRO REINHARD For 0 0 0 9 ELECTION OF DIRECTOR: STEPHEN I. SADOVE For 0 0 0 10 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 12 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. 2 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 13 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Against 0 0 0 3M COMPANY Security: 88579Y101 Meeting Type: Annual Ticker: MMM Meeting Date: 10-May-2011 ISIN US88579Y1010 Vote Deadline Date: 09-May-2011 Agenda Management Last Vote Date: 28-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LINDA G. ALVARADO For 0 0 0 2 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY For 0 0 0 3 ELECTION OF DIRECTOR: VANCE D. COFFMAN For 0 0 0 4 ELECTION OF DIRECTOR: MICHAEL L. ESKEW For 0 0 0 5 ELECTION OF DIRECTOR: W. JAMES FARRELL For 0 0 0 6 ELECTION OF DIRECTOR: HERBERT L. HENKEL For 0 0 0 7 ELECTION OF DIRECTOR: EDWARD M. LIDDY For 0 0 0 8 ELECTION OF DIRECTOR: ROBERT S. MORRISON For 0 0 0 9 ELECTION OF DIRECTOR: AULANA L. PETERS For 0 0 0 10 ELECTION OF DIRECTOR: ROBERT J. ULRICH For 0 0 0 11 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM. For 0 0 0 12 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 13 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 14 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Against 0 0 0 LAWSON PRODUCTS, INC. Security: Meeting Type: Annual Ticker: LAWS Meeting Date: 10-May-2011 ISIN US5207761058 Vote Deadline Date: 09-May-2011 Agenda Management Last Vote Date: 29-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RONALD B. PORT, M.D. 0 0 0 2 ROBERT G. RETTIG 0 0 0 3 WILMA J. SMELCER 0 0 0 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF LAWSON PRODUCTS, INC. NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF THE SHAREHOLDER VOTE ON THE COMPENSATION OF LAWSON PRODUCTS, INC. NAMED EXECUTIVE OFFICERS. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 5 APPROVAL OF THE AMENDMENT OF THE LAWSON PRODUCTS, INC. 2 For 0 0 0 MASCO CORPORATION Security: Meeting Type: Annual Ticker: MAS Meeting Date: 10-May-2011 ISIN US5745991068 Vote Deadline Date: 09-May-2011 Agenda Management Last Vote Date: 02-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: VERNE G. ISTOCK For 0 0 0 2 ELECTION OF DIRECTOR: J. MICHAEL LOSH For 0 0 0 3 ELECTION OF DIRECTOR: TIMOTHY WADHAMS For 0 0 0 4 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 5 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF THE NON-BINDING ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 6 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2011. For 0 0 0 COHU, INC. Security: Meeting Type: Annual Ticker: COHU Meeting Date: 11-May-2011 ISIN US1925761066 Vote Deadline Date: 10-May-2011 Agenda Management Last Vote Date: 02-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT L. CIARDELLA 0 0 0 2 PROPOSAL TO APPROVE THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 PROPOSAL TO RECOMMEND THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 PROPOSAL TO REAPPROVE THE PERFORMANCE-BASED COMPENSATION MEASURES TO BE USED UNDER THE COHU, INC. 2 For 0 0 0 5 PROPOSAL TO APPROVE AN AMENDMENT TO THE COHU, INC. 1 For 0 0 0 6 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. For 0 0 0 MAXWELL TECHNOLOGIES, INC. Security: Meeting Type: Annual Ticker: MXWL Meeting Date: 11-May-2011 ISIN US5777671067 Vote Deadline Date: 10-May-2011 Agenda Management Last Vote Date: 29-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT GUYETT 0 0 0 2 DAVID J. SCHRAMM 0 0 0 3 YON YOON JORDEN 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 3 Years 0 0 0 CDI CORP. Security: Meeting Type: Annual Ticker: CDI Meeting Date: 17-May-2011 ISIN US1250711009 Vote Deadline Date: 16-May-2011 Agenda Management Last Vote Date: 10-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAULETT EBERHART 0 0 0 2 MICHAEL J. EMMI 0 0 0 3 WALTER R. GARRISON 0 0 0 4 LAWRENCE C. KARLSON 0 0 0 5 RONALD J. KOZICH 0 0 0 6 ANNA M. SEAL 0 0 0 7 ALBERT E. SMITH 0 0 0 8 BARTON J. WINOKUR 0 0 0 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 PROPOSAL TO APPROVE THE 2 For 0 0 0 5 PROPOSAL TO APPROVE AN AMENDMENT TO THE STOCK PURCHASE PLAN FOR MANAGEMENT EMPLOYEES AND NON-EMPLOYEE DIRECTORS For 0 0 0 6 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 For 0 0 0 NEWPORT CORPORATION Security: Meeting Type: Annual Ticker: NEWP Meeting Date: 17-May-2011 ISIN US6518241046 Vote Deadline Date: 16-May-2011 Agenda Management Last Vote Date: 16-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 OLEG KHAYKIN 0 0 0 2 PETER J. SIMONE 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEWPORT'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 APPROVAL OF NEWPORT'S 2 For 0 0 0 4 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF NEWPORT'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 5 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON THE APPROVAL OF THE COMPENSATION OF NEWPORT'S NAMED EXECUTIVE OFFICERS. 3 Years 0 0 0 SEABRIGHT HOLDINGS, INC. Security: Meeting Type: Annual Ticker: SBX Meeting Date: 17-May-2011 ISIN US8116561072 Vote Deadline Date: 16-May-2011 Agenda Management Last Vote Date: 11-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN G. PASQUALETTO 0 0 0 2 JOSEPH A. EDWARDS 0 0 0 3 WILLIAM M. FELDMAN 0 0 0 4 MURAL R. JOSEPHSON 0 0 0 5 GEORGE M. MORVIS 0 0 0 6 MICHAEL D. RICE 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 SAY ON PAY - AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF A STOCKHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 1 Year 0 0 0 INTEL CORPORATION Security: Meeting Type: Annual Ticker: INTC Meeting Date: 19-May-2011 ISIN US4581401001 Vote Deadline Date: 18-May-2011 Agenda Management Last Vote Date: 13-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 0 0 0 2 ELECTION OF DIRECTOR: SUSAN L. DECKER For 0 0 0 3 ELECTION OF DIRECTOR: JOHN J. DONAHOE For 0 0 0 4 ELECTION OF DIRECTOR: REED E. HUNDT For 0 0 0 5 ELECTION OF DIRECTOR: PAUL S. OTELLINI For 0 0 0 6 ELECTION OF DIRECTOR: JAMES D. PLUMMER For 0 0 0 7 ELECTION OF DIRECTOR: DAVID S. POTTRUCK For 0 0 0 8 ELECTION OF DIRECTOR: JANE E. SHAW For 0 0 0 9 ELECTION OF DIRECTOR: FRANK D. YEARY For 0 0 0 10 ELECTION OF DIRECTOR: DAVID B. YOFFIE For 0 0 0 11 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR For 0 0 0 12 AMENDMENT AND EXTENSION OF THE 2 For 0 0 0 13 AMENDMENT AND EXTENSION OF THE 2 For 0 0 0 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 15 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION None 0 0 0 MARSH & MCLENNAN COMPANIES, INC. Security: Meeting Type: Annual Ticker: MMC Meeting Date: 19-May-2011 ISIN US5717481023 Vote Deadline Date: 18-May-2011 Agenda Management Last Vote Date: 13-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ZACHARY W. CARTER For 0 0 0 2 ELECTION OF DIRECTOR: BRIAN DUPERREAULT For 0 0 0 3 ELECTION OF DIRECTOR: OSCAR FANJUL For 0 0 0 4 ELECTION OF DIRECTOR: H. EDWARD HANWAY For 0 0 0 5 ELECTION OF DIRECTOR: LORD LANG OF MONKTON For 0 0 0 6 ELECTION OF DIRECTOR: STEVEN A. MILLS For 0 0 0 7 ELECTION OF DIRECTOR: BRUCE P. NOLOP For 0 0 0 8 ELECTION OF DIRECTOR: MARC D. OKEN For 0 0 0 9 ELECTION OF DIRECTOR: MORTON O. SCHAPIRO For 0 0 0 10 ELECTION OF DIRECTOR: ADELE SIMMONS For 0 0 0 11 ELECTION OF DIRECTOR: LLOYD M. YATES For 0 0 0 12 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 13 APPROVAL OF THE MARSH & MCLENNAN COMPANIES, INC. 2 For 0 0 0 14 APPROVAL, BY NONBINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 15 RECOMMENDATION, BY NONBINDING VOTE, OF THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 16 STOCKHOLDER PROPOSAL: ACTION BY WRITTEN CONSENT Against 0 0 0 GRANITE CONSTRUCTION INCORPORATED Security: Meeting Type: Annual Ticker: GVA Meeting Date: 20-May-2011 ISIN US3873281071 Vote Deadline Date: 19-May-2011 Agenda Management Last Vote Date: 17-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: J. FERNANDO NIEBLA For 0 0 0 2 ELECTION OF DIRECTOR: GARY M. CUSUMANO For 0 0 0 3 ELECTION OF DIRECTOR: JAMES H. ROBERTS For 0 0 0 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 5 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 6 TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 CORE-MARK HOLDING COMPANY, INC. Security: Meeting Type: Annual Ticker: CORE Meeting Date: 24-May-2011 ISIN US2186811046 Vote Deadline Date: 23-May-2011 Agenda Management Last Vote Date: 16-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT A. ALLEN For 0 0 0 2 ELECTION OF DIRECTOR: STUART W. BOOTH For 0 0 0 3 ELECTION OF DIRECTOR: GARY F. COLTER For 0 0 0 4 ELECTION OF DIRECTOR: L. WILLIAM KRAUSE For 0 0 0 5 ELECTION OF DIRECTOR: HARVEY L. TEPNER For 0 0 0 6 ELECTION OF DIRECTOR: RANDOLPH I. THORNTON For 0 0 0 7 ELECTION OF DIRECTOR: J. MICHAEL WALSH For 0 0 0 8 APPROVAL OF AN ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 9 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. None 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 10 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 EXXON MOBIL CORPORATION Security: 30231G102 Meeting Type: Annual Ticker: XOM Meeting Date: 25-May-2011 ISIN US30231G1022 Vote Deadline Date: 24-May-2011 Agenda Management Last Vote Date: 23-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 M.J. BOSKIN 0 0 0 2 P. BRABECK-LETMATHE 0 0 0 3 L.R. FAULKNER 0 0 0 4 J.S. FISHMAN 0 0 0 5 K.C. FRAZIER 0 0 0 6 W.W. GEORGE 0 0 0 7 M.C. NELSON 0 0 0 8 S.J. PALMISANO 0 0 0 9 S.S REINEMUND 0 0 0 10 R.W. TILLERSON 0 0 0 11 E.E. WHITACRE, JR. 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITORS For 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 5 INDEPENDENT CHAIRMAN Against 0 0 0 6 REPORT ON POLITICAL CONTRIBUTIONS Against 0 0 0 7 AMENDMENT OF EEO POLICY Against 0 0 0 8 POLICY ON WATER Against 0 0 0 9 REPORT ON CANADIAN OIL SANDS Against 0 0 0 10 REPORT ON NATURAL GAS PRODUCTION Against 0 0 0 11 REPORT ON ENERGY TECHNOLOGY Against 0 0 0 12 GREENHOUSE GAS EMISSIONS GOALS Against 0 0 0 THERMO FISHER SCIENTIFIC INC. Security: Meeting Type: Annual Ticker: TMO Meeting Date: 25-May-2011 ISIN US8835561023 Vote Deadline Date: 24-May-2011 Agenda Management Last Vote Date: 19-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: THOMAS J. LYNCH For 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM G. PARRETT For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL E. PORTER For 0 0 0 4 ELECTION OF DIRECTOR: SCOTT M. SPERLING For 0 0 0 5 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 6 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. 2 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 7 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2011. For 0 0 0 8 SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS. Against 0 0 0 WAL-MART STORES, INC. Security: Meeting Type: Annual Ticker: WMT Meeting Date: 03-Jun-2011 ISIN US9311421039 Vote Deadline Date: 02-Jun-2011 Agenda Management Last Vote Date: 27-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ For 0 0 0 2 ELECTION OF DIRECTOR: JAMES W. BREYER For 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE BURNS For 0 0 0 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 0 0 0 5 ELECTION OF DIRECTOR: ROGER C. CORBETT For 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 0 0 0 7 ELECTION OF DIRECTOR: MICHAEL T. DUKE For 0 0 0 8 ELECTION OF DIRECTOR: GREGORY B. PENNER For 0 0 0 9 ELECTION OF DIRECTOR: STEVEN S REINEMUND For 0 0 0 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 0 0 0 11 ELECTION OF DIRECTOR: ARNE M. SORENSON For 0 0 0 12 ELECTION OF DIRECTOR: JIM C. WALTON For 0 0 0 13 ELECTION OF DIRECTOR: S. ROBSON WALTON For 0 0 0 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 0 0 0 15 ELECTION OF DIRECTOR: LINDA S. WOLF For 0 0 0 16 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS For 0 0 0 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 18 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 19 GENDER IDENTITY NON-DISCRIMINATION POLICY Against 0 0 0 20 POLITICAL CONTRIBUTIONS REPORT Against 0 0 0 21 SPECIAL SHAREOWNER MEETINGS Against 0 0 0 22 REQUIRE SUPPLIER(S) TO PUBLISH AN ANNUAL SUSTAINABILITY REPORT Against 0 0 0 23 CLIMATE CHANGE RISK DISCLOSURE Against 0 0 0 HUTCHINSON TECHNOLOGY INCORPORATED Security: Meeting Type: Special Ticker: HTCH Meeting Date: 17-Jun-2011 ISIN US4484071067 Vote Deadline Date: 16-Jun-2011 Agenda Management Last Vote Date: 15-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVE ISSUANCE OF 8.50% CONVERTIBLE SENIOR NOTES DUE 2026 ("NEW NOTES") (AND ISSUANCE OF OUR COMMON STOCK UPON CONVERSION THEREOF) IN A DEBT EXCHANGE ("DEBT EXCHANGE") FOR ANY AND ALL, BUT NOT LESS THAN $40 MILLION IN AGGREGATE PRINCIPAL AMOUNT, OF $122.% CONVERTIBLE SUBORDINATED NOTES DUE 2026 ("OLD NOTES"). For 0 0 0 2 APPROVE THE REMOVAL OF CERTAIN RESTRICTIONS ON THE MAXIMUM CONVERSION RATE OF OUR OUTSTANDING 8.50% CONVERTIBLE SENIOR NOTES DUE 2("FEBRUARY NOTES") IN EXCHANGE FOR THE OLD NOTES AND THE ISSUANCE OF ADDITIONAL SHARES OF COMMON STOCK UPON CONVERSION OF FEBRUARY NOTES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For 0 0 0 3 APPROVE THE ISSUANCE OF ADDITIONAL 8.50% CONVERTIBLE SENIOR NOTES DUE 2(COLLECTIVELY, "SUPPLEMENTAL FINANCING") WITH AN AGGREGATE PRINCIPAL AMOUNT OF NOT MORE THAN $40 MILLION AND THAT, WHEN COMBINED WITH NEW NOTES ISSUED IN DEBT EXCHANGE, WILL NOT EXCEED $122. For 0 0 0 FRONTIER OIL CORPORATION Security: 35914P105 Meeting Type: Special Ticker: FTO Meeting Date: 28-Jun-2011 ISIN US35914P1057 Vote Deadline Date: 27-Jun-2011 Agenda Management Last Vote Date: 23-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 21, 2011, BY AND AMONG HOLLYCORPORATION, A DELAWARE CORPORATION, NORTH ACQUISITION, INC., A WYOMING CORPORATION AND A WHOLLY OWNED SUBSIDIARY OF HOLLY CORPORATION, AND FRONTIER OIL CORPORATION, AS IT MAY BE AMENDED FROM TIME TO TIME. For 0 0 0 2 TO AUTHORIZE THE FRONTIER OIL CORPORATION BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIALMEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO APPROVE PROPOSAL 1. For 0 0 0 CM ADVISORS OPPORTUNITY FUND Meeting Date Range: 01-Jul-2010 To 30-Jun-2011 Selected Groups GLOBAL TRAFFIC NETWORK, INC. Security: 37947B103 Meeting Type: Annual Ticker: GNET Meeting Date: 15-Dec-2010 ISIN US37947B1035 Vote Deadline Date: 14-Dec-2010 Agenda Management Last Vote Date: 13-Dec-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM L. YDE III 0 0 0 2 DALE C. ARFMAN 0 0 0 3 GARY O. BENSON 0 0 0 4 SHANE E. COPPOLA 0 0 0 5 WILLIAM M. MOWER 0 0 0 6 STUART R. ROMENESKO 0 0 0 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 STOCK RESERVED FOR ISSUANCE THEREUNDER FROM 1,800,,400,000 SHARES. For 0 0 0 3 PROPOSAL TO RATIFY THE APPOINTMENT OF BDO AUDIT (NSW-VIC) PTY LTD AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, For 0 0 0 ALEXCO RESOURCE CORP. Security: 01535P106 Meeting Type: Annual Ticker: AXU Meeting Date: 17-Dec-2010 ISIN CA01535P1062 Vote Deadline Date: 14-Dec-2010 Agenda Management Last Vote Date: 13-Dec-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 TO SET THE NUMBER OF DIRECTORS AT SIX (6). For 0 0 0 2 DIRECTOR For 1 CLYNTON R. NAUMAN 0 0 0 2 RICK VAN NIEUWENHUYSE 0 0 0 3 MICHAEL D. WINN 0 0 0 4 DAVID H. SEARLE 0 0 0 5 GEORGE BRACK 0 0 0 6 TERRY KREPIAKEVICH 0 0 0 3 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR. For 0 0 0 4 TO TRANSACT SUCH FURTHER OR OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY ADJOURNMENTS THEREOF. For 0 0 0 MICROSEMI CORPORATION Security: Meeting Type: Annual Ticker: MSCC Meeting Date: 19-Jan-2011 ISIN US5951371005 Vote Deadline Date: 18-Jan-2011 Agenda Management Last Vote Date: 11-Jan-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES J. PETERSON 0 0 0 2 DENNIS R. LEIBEL 0 0 0 3 THOMAS R. ANDERSON 0 0 0 4 WILLIAM E. BENDUSH 0 0 0 5 WILLIAM L. HEALEY 0 0 0 6 PAUL F. FOLINO 0 0 0 7 MATTHEW E. MASSENGILL 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR MICROSEMI CORPORATION FOR FISCAL YEAR 2011. For 0 0 0 KEYNOTE SYSTEMS, INC. Security: Meeting Type: Annual Ticker: KEYN Meeting Date: 18-Mar-2011 ISIN US4933081006 Vote Deadline Date: 17-Mar-2011 Agenda Management Last Vote Date: 10-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 UMANG GUPTA 0 0 0 2 CHARLES M. BOESENBERG 0 0 0 3 MOHAN GYANI 0 0 0 4 JENNIFER M. JOHNSON 0 0 0 5 RAYMOND L. OCAMPO JR. 0 0 0 6 DEBORAH RIEMAN 0 0 0 2 APPROVAL, ON ADVISORY BASIS, OF EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 AN ADVISORY VOTE ON FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 APPROVAL OF AMENDMENT TO THE 1999 EMPLOYEE STOCK PURCHASE PLAN. For 0 0 0 5 APPROVAL OF AMENDMENT TO THE 1999 EQUITY INCENTIVE PLAN. For 0 0 0 6 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS KEYNOTE SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, For 0 0 0 RPC, INC. Security: Meeting Type: Annual Ticker: RES Meeting Date: 26-Apr-2011 ISIN US7496601060 Vote Deadline Date: 25-Apr-2011 Agenda Management Last Vote Date: 19-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 R. RANDALL ROLLINS 0 0 0 2 HENRY B. TIPPIE 0 0 0 3 JAMES B. WILLIAMS 0 0 0 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO AMEND THE CERTIFICATE OF INCORPORATON OF COMPANY TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK TO 350,000,000 SHARES. For 0 0 0 4 TO APPROVE THE PERFORMANCE-BASED INCENTIVE CASH COMPENSATION PLAN FOR THE EXECUTIVE OFFICERS. For 0 0 0 5 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 6 TO HOLD AN ADVISORY VOTE ON WHETHER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. 3 Years 0 0 0 HUDSON HIGHLAND GROUP, INC. Security: Meeting Type: Annual Ticker: HHGP Meeting Date: 28-Apr-2011 ISIN US4437921061 Vote Deadline Date: 27-Apr-2011 Agenda Management Last Vote Date: 25-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT B. DUBNER 0 0 0 2 JENNIFER LAING 0 0 0 2 APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. For 0 0 0 PIPER JAFFRAY COMPANIES Security: Meeting Type: Annual Ticker: PJC Meeting Date: 04-May-2011 ISIN US7240781002 Vote Deadline Date: 03-May-2011 Agenda Management Last Vote Date: 28-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ANDREW S. DUFF 0 0 0 2 MICHAEL R. FRANCIS 0 0 0 3 B. KRISTINE JOHNSON 0 0 0 4 ADDISON L. PIPER 0 0 0 5 LISA K. POLSKY 0 0 0 6 FRANK L. SIMS 0 0 0 7 JEAN M. TAYLOR 0 0 0 8 MICHELE VOLPI 0 0 0 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE OFFICERS DISCLOSED IN THE PROXY STATEMENT, OR A "SAY-ON-PAY" VOTE. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 ADVISORY VOTE RECOMMENDING THE FREQUENCY OF FUTURE SAY-ON-PAY VOTES. 3 Years 0 0 0 COEUR D'ALENE MINES CORPORATION Security: Meeting Type: Annual Ticker: CDE Meeting Date: 10-May-2011 ISIN US1921085049 Vote Deadline Date: 09-May-2011 Agenda Management Last Vote Date: 03-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 L. MICHAEL BOGERT 0 0 0 2 JAMES J. CURRAN 0 0 0 3 SEBASTIAN EDWARDS 0 0 0 4 ANDREW LUNDQUIST 0 0 0 5 ROBERT E. MELLOR 0 0 0 6 JOHN H. ROBINSON 0 0 0 7 J. KENNETH THOMPSON 0 0 0 8 TIMOTHY R. WINTERER 0 0 0 9 DENNIS E. WHEELER 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 3 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 CLAUDE RESOURCES INC. Security: Meeting Type: Annual Ticker: CGR Meeting Date: 12-May-2011 ISIN CA1828731093 Vote Deadline Date: 10-May-2011 Agenda Management Last Vote Date: 05-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 TED J. NIEMAN 0 0 0 2 RONALD J. HICKS, C.A. 0 0 0 3 J.R. KOWALISHIN, P.ENG. 0 0 0 4 RAY A. MCKAY 0 0 0 5 RITA M. MIRWALD 0 0 0 6 NEIL MCMILLAN 0 0 0 2 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. For 0 0 0 DATALINK CORPORATION Security: Meeting Type: Annual Ticker: DTLK Meeting Date: 12-May-2011 ISIN US2379341041 Vote Deadline Date: 11-May-2011 Agenda Management Last Vote Date: 05-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRENT G. BLACKEY 0 0 0 2 PAUL F. LIDSKY 0 0 0 3 MARGARET A. LOFTUS 0 0 0 4 GREG R. MELAND 0 0 0 5 J. PATRICK O'HALLORAN 0 0 0 6 JAMES E. OUSLEY 0 0 0 7 ROBERT M. PRICE 0 0 0 2 TO APPROVE THE COMPANY'S 2011 INCENTIVE COMPENSATION PLAN TO PERMIT THE COMPANY TO GRANT SHARES OF THE COMPANY'S COMMON STOCK AS AWARDS TO THE COMPANY'S EMPLOYEES, OFFICERS, NON-EMPLOYEE DIRECTORS AND CONSULTANTS. For 0 0 0 3 TO RATIFY MCGLADREY & PULLEN, LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 MENTOR GRAPHICS CORPORATION Security: Meeting Type: Contested-Annual Ticker: MENT Meeting Date: 12-May-2011 ISIN US5872001061 Vote Deadline Date: 11-May-2011 Agenda Management Last Vote Date: 05-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PETER L. BONFIELD 0 0 0 2 JAMES R. FIEBIGER 0 0 0 3 KEVIN C. MCDONOUGH 0 0 0 4 WALDEN C. RHINES 0 0 0 5 MARSHA B. CONGDON 0 0 0 6 GREGORY K. HINCKLEY 0 0 0 7 PATRICK B. MCMANUS 0 0 0 8 FONTAINE K. RICHARDSON 0 0 0 2 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 SHAREHOLDER ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 PROPOSAL TO AMEND THE COMPANY'S 1989 EMPLOYEE STOCK PURCHASE PLAN AND FOREIGN SUBSIDIARY EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER EACH OF THE PLANS. For 0 0 0 5 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING JANUARY 31, 2012. For 0 0 0 6 PROPOSAL TO AMEND THE COMPANY'S BYLAWS BY ADDING A NEW ARTICLE XI TO OPT OUT OF CERTAIN PROVISIONS OF THE OREGON BUSINESS CORPORATION ACT RELATING TO BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS. For 0 0 0 ACACIA RESEARCH CORPORATION Security: Meeting Type: Annual Ticker: ACTG Meeting Date: 17-May-2011 ISIN US0038813079 Vote Deadline Date: 16-May-2011 Agenda Management Last Vote Date: 10-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 EDWARD W. FRYKMAN 0 0 0 2 WILLIAM S. ANDERSON 0 0 0 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO RECOMMEND, BY NON-BINDING, ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3 Years 0 0 0 ENTROPIC COMMUNICATIONS, INC. Security: 29384R105 Meeting Type: Annual Ticker: ENTR Meeting Date: 19-May-2011 ISIN US29384R1059 Vote Deadline Date: 18-May-2011 Agenda Management Last Vote Date: 12-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 THOMAS BARUCH 0 0 0 2 PATRICK HENRY 0 0 0 2 TO REAPPROVE THE INTERNAL REVENUE CODE SECTION 162(M) PERFORMANCE CRITERIA AND AWARD LIMITS OF THE ENTROPIC COMMUNICATIONS, INC. 2 For 0 0 0 3 TO APPROVE ENTROPIC'S EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO APPROVE THE FREQUENCY WITH WHICH A SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION WILL BE HELD. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 HORSEHEAD HOLDING CORP. Security: Meeting Type: Annual Ticker: ZINC Meeting Date: 19-May-2011 ISIN US4406943054 Vote Deadline Date: 18-May-2011 Agenda Management Last Vote Date: 12-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN VAN RODEN 0 0 0 2 JACK SHILLING 0 0 0 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.'S INDEPENDENT REGISTERED ACCOUNTING FIRM. For 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 5 APPROVAL OF 2 PLAN. For 0 0 0 NABI BIOPHARMACEUTICALS Security: Meeting Type: Annual Ticker: NABI Meeting Date: 25-May-2011 ISIN US6295191091 Vote Deadline Date: 24-May-2011 Agenda Management Last Vote Date: 19-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JASON M. ARYEH 0 0 0 2 DAVID L. CASTALDI 0 0 0 3 GEOFFREY F. COX, PH.D. 0 0 0 4 PETER B. DAVIS 0 0 0 5 RAAFAT E.F. FAHIM, PH.D 0 0 0 6 RICHARD A. HARVEY, JR. 0 0 0 7 TIMOTHY P. LYNCH 0 0 0 2 TO APPROVE AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 TO PROVIDE AN ADVISORY VOTE FOR YOUR PREFERENCE AS TO HOW FREQUENTLY TO INCLUDE FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 ANGEION CORPORATION Security: 03462H404 Meeting Type: Annual Ticker: ANGN Meeting Date: 26-May-2011 ISIN US03462H4048 Vote Deadline Date: 25-May-2011 Agenda Management Last Vote Date: 19-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN R. BAUDHUIN 0 0 0 2 GREGORY W. BEASLEY 0 0 0 3 ROBERT E. MUNZENRIDER 0 0 0 4 MARK W. SHEFFERT 0 0 0 5 PHILIP I. SMITH 0 0 0 6 RODNEY A. YOUNG 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF BAKER TILLY VIRCHOW KRAUSE, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ANGEION CORPORATION FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. For 0 0 0 DELCATH SYSTEMS, INC. Security: 24661P104 Meeting Type: Annual Ticker: DCTH Meeting Date: 26-May-2011 ISIN US24661P1049 Vote Deadline Date: 25-May-2011 Agenda Management Last Vote Date: 19-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 EAMONN P. HOBBS 0 0 0 2 DOUGLAS G. WATSON 0 0 0 2 NON-BINDING, ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 3 NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE NON-BINDING, ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3 Years 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. For 0 0 0 DEPOMED, INC. Security: Meeting Type: Annual Ticker: DEPO Meeting Date: 26-May-2011 ISIN US2499081048 Vote Deadline Date: 25-May-2011 Agenda Management Last Vote Date: 19-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PETER D. STAPLE 0 0 0 2 G. STEVEN BURRILL 0 0 0 3 KAREN A. DAWES 0 0 0 4 JAMES A. SCHOENECK 0 0 0 5 CRAIG R. SMITH, M.D. 0 0 0 6 JULIAN N. STERN 0 0 0 7 DAVID B. ZENOFF, D.B.A. 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICES AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF DEPOMED'S NAMED EXECUTIVE OFFICERS. 1 Year 0 0 0 CENTURY ALUMINUM COMPANY Security: Meeting Type: Annual Ticker: CENX Meeting Date: 07-Jun-2011 ISIN US1564311082 Vote Deadline Date: 06-Jun-2011 Agenda Management Last Vote Date: 24-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEVEN BLUMGART 0 0 0 2 STEVEN KALMIN 0 0 0 3 TERENCE WILKINSON 0 0 0 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 DUSA PHARMACEUTICALS, INC. Security: Meeting Type: Annual Ticker: DUSA Meeting Date: 08-Jun-2011 ISIN US2668981051 Vote Deadline Date: 07-Jun-2011 Agenda Management Last Vote Date: 25-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ALFRED ALTOMARI 0 0 0 2 DAVID M. BARTASH 0 0 0 3 ALEXANDER W. CASDIN 0 0 0 4 ROBERT F. DOMAN 0 0 0 5 JAY M. HAFT 0 0 0 6 PAUL J. HONDROS 0 0 0 7 MAGNUS MOLITEUS 0 0 0 8 DAVID M. WURZER 0 0 0 2 APPROVAL OF AMENDMENTS TO THE 2006 EQUITY COMPENSATION PLAN AND TO RATIFY THE 2011 EQUITY COMPENSATION PLAN. For 0 0 0 3 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 4 ADVISORY VOTE REGARDING THE COMPENSATION ("SAY-ON-PAY") OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 5 ADVISORY VOTE REGARDING THE FREQUENCY OF SHAREHOLDER VOTING ("SAY-WHEN-ON-PAY") ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 1 Year 0 0 0 GAMMON GOLD INC. Security: 36467T106 Meeting Type: Annual and Special Meeting Ticker: GRS Meeting Date: 09-Jun-2011 ISIN CA36467T1066 Vote Deadline Date: 06-Jun-2011 Agenda Management Last Vote Date: 25-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 THE ELECTION OF THE PERSONS NOMINATED FOR ELECTION AS BOARD OF DIRECTORS OF GAMMON GOLD. For 0 0 0 2 THE RE-APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITOR OF GAMMON GOLD AND TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF THE AUDITOR. For 0 0 0 3 CHANGING THE COMPANY'S NAME TO "OR AURICO INC."/"AURICO GOLD INC.". For 0 0 0 4 AUTHORIZING THE COMPANY TO CHANGE ITS GOVERNING JURISDICTION FROM THE PROVINCE OF QUEBEC TO ONTARIO. For 0 0 0 MOMENTA PHARMACEUTICALS, INC. Security: 60877T100 Meeting Type: Annual Ticker: MNTA Meeting Date: 14-Jun-2011 ISIN US60877T1007 Vote Deadline Date: 13-Jun-2011 Agenda Management Last Vote Date: 02-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARSHA H. FANUCCI 0 0 0 2 PETER BARTON HUTT 0 0 0 3 BRUCE DOWNEY 0 0 0 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 TO APPROVE A NON-BINDING "SAY ON PAY" ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 4 TO HOLD A NON-BINDING "SAY ON FREQUENCY" ADVISORY VOTE ON THE FREQUENCY OF FUTURE NON-BINDING "SAY ON PAY" ADVISORY VOTES. 1 Year 0 0 0 VERIGY LTD. Security: Y93691106 Meeting Type: Special Ticker: VRGY Meeting Date: 17-Jun-2011 ISIN SG9999002885 Vote Deadline Date: 16-Jun-2011 Agenda Management Last Vote Date: 07-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 A PROPOSAL TO APPROVE THE SCHEME OF ARRANGEMENT, BY AND AMONG VERIGY LTD., THE SCHEME SHAREHOLDERS, AND ADVANTEST CORPORATION, PURSUANT TO WHICH ADVANTEST CORPORATION WILL ACQUIRE ALL OF THE OUTSTANDING ORDINARY SHARES OF VERIGY LTD. FOR $15.00 PER SHARE IN CASH. For 0 0 0 2 A PROPOSAL TO ADJOURN OR POSTPONE THE COURT MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE COURT MEETING TO APPROVE THE SCHEME OF ARRANGEMENT. For 0 0 0 RUBICON TECHNOLOGY, INC. Security: 78112T107 Meeting Type: Annual Ticker: RBCN Meeting Date: 22-Jun-2011 ISIN US78112T1079 Vote Deadline Date: 21-Jun-2011 Agenda Management Last Vote Date: 17-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RAJA M. PARVEZ 0 0 0 2 RAYMOND J. SPENCER 0 0 0 2 PROPOSAL TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. For 0 0 0 3 PROPOSAL TO APPROVE AMENDMENT NO.1 TO THE EIGHTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. For 0 0 0 4 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE RUBICON TECHNOLOGY, INC. 2 For 0 0 0 5 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 6 ADVISORY APPROVAL OF FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 LABARGE, INC. Security: Meeting Type: Special Ticker: LB Meeting Date: 23-Jun-2011 ISIN US5024701071 Vote Deadline Date: 22-Jun-2011 Agenda Management Last Vote Date: 17-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 3, 2011 AMONG DUCOMMUN INCORPORATED, DLBMS, INC. AND LABARGE, INC. For 0 0 0 2 PROPOSAL TO APPROVE ADJOURNMENTS OR POSTPONEMENTS OF THE LABARGE, INC. SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE AGREEMENT AND PLAN OF MERGER. For 0 0 0 ENSTAR GROUP LIMITED Security: G3075P101 Meeting Type: Annual Ticker: ESGR Meeting Date: 28-Jun-2011 ISIN BMG3075P1014 Vote Deadline Date: 27-Jun-2011 Agenda Management Last Vote Date: 21-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ISSUANCE OF ADDITIONAL SECURITIES IN THE THIRD CLOSING OF THE PRIVATE PLACEMENT. For 0 0 0 2 AMENDMENT OF BYE-LAWS AS SET FORTH IN PROPOSAL NO. 1B RELATING TO THE REALLOCATION OF AUTHORIZED SHARE CAPITAL IN CONNECTION WITH THE PRIVATE PLACEMENT. For 0 0 0 3 AMENDMENT OF BYE-LAWS AS SET FORTH IN PROPOSAL NO. 1C RELATING TO THE CREATION OF ADDITIONAL SERIES OF NON-VOTING COMMON SHARES IN CONNECTION WITH THE PRIVATE PLACEMENT. For 0 0 0 4 AMENDMENT OF BYE-LAWS AS SET FORTH IN PROPOSAL NO. 1D RELATING TO THE U.S. SHAREHOLDER VOTING POWER REDUCTION PROVISION IN CONNECTION WITH THE PRIVATE PLACEMENT. For 0 0 0 5 AMENDMENT OF BYE-LAWS AS SET FORTH IN PROPOSAL NO. 1E RELATING TO THE INDEMNIFICATION AND EXCULPATION OF DIRECTORS AND OFFICERS IN CONNECTION WITH THE PRIVATE PLACEMENT. For 0 0 0 6 AMENDMENT OF BYE-LAWS AS SET FORTH IN PROPOSAL NO. 1F RELATING TO THE CORPORATE OPPORTUNITY PROVISION IN CONNECTION WITH THE PRIVATE PLACEMENT. For 0 0 0 7 ELECTION OF DIRECTOR: CHARLES T. AKRE, JR. For 0 0 0 8 ELECTION OF DIRECTOR: T. WHIT ARMSTRONG For 0 0 0 9 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain 10 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 11 AMENDMENT OF BYE-LAWS AS SET FORTH IN PROPOSAL NO. 5 TO ALIGN THEM WITH RECENT AMENDMENTS TO THE BERMUDA COMPANIES ACT REGARDING THE DEEMED DELIVERY OF ELECTRONIC RECORDS. For 0 0 0 12 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LTD., BERMUDA, TO ACT AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 AUTHORIZE THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT COMMITTEE, TO APPROVE THE FEES FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 13 ELECTION OF SUBSIDIARY DIRECTORS AS SET FORTH IN PROPOSAL NO. 7. For 0 0 0 14 TO AUTHORIZE THE PROXIES TO ADJOURN OR POSTPONE THE MEETING IN THEIR DISCRETION. For 0 0 0 RUBICON MINERALS CORPORATION Security: Meeting Type: Annual and Special Meeting Ticker: RBY Meeting Date: 29-Jun-2011 ISIN CA7809111031 Vote Deadline Date: 24-Jun-2011 Agenda Management Last Vote Date: 17-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 TO SET THE NUMBER OF DIRECTORS AT FIVE (5). For 0 0 0 2 DIRECTOR For 1 CHRISTOPHER J.BRADBROOK 0 0 0 2 JULIAN KEMP 0 0 0 3 DAVID R. REID 0 0 0 4 BRUCE THOMAS, Q.C. 0 0 0 5 DAVID W. ADAMSON 0 0 0 3 APPOINTMENT OF DEVISSER GRAY LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. For 0 0 0 4 TO RATIFY STOCK OPTIONS GRANTED TO DIRECTORS, OFFICERS AND EMPLOYEES OF THE COMPANY DURING 2 For 0 0 0 5 TO APPROVE AN AMENDED STOCK OPTION PLAN FOR THE COMPANY AND TO APPROVE UNALLOCATED ENTITLEMENTS UNDER THE COMPANY'S STOCK OPTION PLAN FOR THE ENSUING THREE (3) YEARS. For 0 0 0 6 TO APPROVE THE SHAREHOLDER RIGHTS PLAN. For 0 0 0 SEABRIDGE GOLD INC. Security: Meeting Type: Annual Ticker: SA Meeting Date: 29-Jun-2011 ISIN CA8119161054 Vote Deadline Date: 24-Jun-2011 Agenda Management Last Vote Date: 17-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES S. ANTHONY 0 0 0 2 DOUGLAS "SCOTT" BARR 0 0 0 3 A. FREDERICK BANFIELD 0 0 0 4 THOMAS C. DAWSON 0 0 0 5 LOUIS J. FOX 0 0 0 6 RUDI P. FRONK 0 0 0 7 ELISEO GONZALEZ-URIEN 0 0 0 2 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR. For 0 0 0 3 TO AUTHORIZE THE DIRECTORS TO FIX THE AUDITORS REMUNERATION. For 0 0 0 4 TO APPROVE AN INCREASE IN THE NUMBER OF SHARES RESERVED FOR ISSUE UNDER THE COMPANY'S STOCK OPTION PLAN BY 1,350,000 SHARES. For 0 0 0 5 TO APPROVE GRANTS OF 550, TOTAL TO DIRECTORS AS MORE PARTICULARLY SET OUT IN THE MANAGEMENT PROXY CIRCULAR IN RESPECT OF THE MEETING. For 0 0 0 6 TO APPROVE A GRANT OF 150, TO THE NEW CHIEF FINANCIAL OFFICER OF THE CORPORATION AS MORE PARTICULARLY SET OUT IN THE MANAGEMENT PROXY CIRCULAR IN RESPECT OF THE MEETING. For 0 0 0 7 TO APPROVE A PROPOSED GRANT OF 50,000 STOCK OPTIONS TO A PROPOSED NEW DIRECTOR AS MORE PARTICULARLY SET OUT IN THE MANAGEMENT PROXY CIRCULAR IN RESPECT OF THE MEETING. For 0 0 0 8 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. For 0 0 0
